EXHIBIT 23.1 DAVID A. ARONSON, CPA, P.A. 1th Street North Miami Beach, FL 33162 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use of our audit report dated March 22, 2012 and our review report dated May 10, 2012, in this Registration Statement on Form S-1 of Frozen Food Gift Group, Inc (d/b/a Sendascoop.com), for the registration of shares of its common stock.We also consent to the reference to our firm under the heading “Experts” in such Registration Statement. David A. Aronson, CPA, P.A. North Miami Beach, FL July 30, 2012
